Since the passage of the present law relative to the preparation of bills of exception and statement of facts, and the time within which same must be filed, this court has uniformly held that orders extending the time for such filing, must be made within the time allowed by statute, or within the time fixed by prior court order. Sanders v. State,60 Tex. Crim. 34; Armstrong v. State, 60 Tex.Crim. Rep.; Samples v. State, *Page 41 80 Tex. Crim. 418; Parker v. State, 83 Tex.Crim. Rep.; Hart v. State, 86 Tex.Crim. Rep.; Fuston v. State,94 Tex. Crim. 467; Mireles v. State, 98 Tex. Crim. 396; Stevenson v. State, 10 S.W. Rep. 2d 548. Judge McCord says in Armstrong v. State, supra, that an effort on the part of the trial court to enter an extension order after the expiration of one already made, is as though the court tried to extend something which had legally ended; in other words, as though the court tried to inject life into something already dead.
Being of opinion the case was correctly decided originally, the motion for rehearing will be overruled.
Overruled.